STRAS, Justice
(concurring in part, dissenting in part).
I join Part I of the court’s opinion. I also agree that respondents’ claim that the St. Louis County School District (District) violated Minn.Stat. § 211B.06 (2010) with respect to statement one is time-barred. See Minn.Stat. § 21 IB .32, subd. 2 (2010) (requiring violations of chapter 211B to be filed within one year after the “occurrence” underlying the complaint). I respectfully dissent, however, from the court’s conclusion that respondents failed to allege a prima facie violation of section 211B.06 with respect to statement three: “[p]rojected annual deficit in 2011-12: $4.1 million.”
The court concludes that statement three may have been “slanted,” but that it did not rise to the level of a demonstrably false statement sufficient to satisfy the actual malice requirement in section 211B.06. As the court acknowledges, however, we must assume the facts alleged in the complaint are true and draw all reasonable inferences in favor of the complainant in reviewing a dismissal on the pleadings. See Zutz v. Nelson, 788 N.W.2d 58, 61 (Minn.2010). In this case, one passage in the complaint directly alleges the falsity of the statement and adequately pleads actual malice by the District. Specifically, respondents allege the District disseminated statement three even though it “knew that [the budget projections] no longer reflected [the District’s] actual financial situation.” Accepting that allegation as true, and construing the complaint liberally, I would conclude that respondents have adequately pled the dissemination of knowingly or recklessly false campaign material by the District in violation of Minn.Stat. § 211B.06. See Hoffman v. N. States Power Co., 764 N.W.2d 34, 45 (Minn.2009) (noting that the complaint is to be liberally construed in reviewing a judgment on the pleadings). Accordingly, I would remand for further proceedings on respondents’ claim that statement three violates section 211B.06.